Name: Commission Regulation (EEC) No 1504/91 of 4 June 1991 re-establishing the levying of customs duties on the products falling within CN code 2905 14 90, originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 No L 141 /8 Official Journal of the European Communities 5. 6 . 91 COMMISSION REGULATION (EEC) No 1504/91 of 4 June 1991 re-establishing the levying of customs duties on the products falling within CN code 2905 14 90 , originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products falling within CN code 2905 14 90 , originating in Brazil , the individual ceiling was fixed at ECU 772 000 ; whereas, on 21 March 1991 , imports of these products into the Community originating in Brazil reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Brazil, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of HAS ADOPTED THIS REGULATION : Article 1 As from 8 June 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Brazil : Order No CN code Description 10.0135 2905 14 90 Acyclic alcohols and their halogenated, sulphonated, nitrated or I nitrosated derivatives  Saturated monohydric alcohols   Other butanols    Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 .